Citation Nr: 1111396	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  05-28 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction of the Veteran's disability rating for prostate cancer, from 100 percent to 60 percent, effective October 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

In an August 2008 decision, the Board denied the claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a September 2009 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in September 2009 for development in compliance with the Joint Motion.

The September 2009 Joint Motion stated that the Veteran had raised a claim for entitlement to a psychiatric disorder secondary to his service-connected prostate cancer.  This issue has not been developed for appellate review and is therefore referred to the RO for appropriate disposition.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded the Board's decision with respect to the reduction of the Veteran's disability rating for prostate cancer, finding that the Board's August 2008 decision failed to provide adequate reasons and bases for why the Veteran was not entitled to a total disability rating for compensation purposes based on individual unemployability (TDIU).  Therefore, the Joint Motion found that the August 1, 2008 Board decision failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, the August 1, 2008 decision of the Board that found that the RO's decision to reduce the evaluation for the Veteran's prostate cancer from 100 percent to 60 percent was proper, must be vacated, and a new decision will be entered as if the August 1, 2008 decision by the Board had never been issued.


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO reduced the disability evaluation from 100 percent to 40 percent, effective October 1, 2005.  Subsequently, in a November 2005 rating decision, the RO retroactively changed the reduction to 60 percent, effective October 1, 2005.

2.  The RO's decision to reduce the evaluation for prostate cancer from 100 percent to 60 percent was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-connected prostate cancer from 100 percent to 60 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The duty to notify under the VCAA is triggered by the receipt of a claim.  In the case of a reduction, there has been no claim, and the duty is therefore not applicable.  Moreover, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  In the present case, the notice requirements with respect to the rating reduction have been met, and are addressed more specifically below.

The Veteran's service medical records, VA medical treatment records, and indicated private medical records have been obtained.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Service connection for prostate cancer was granted by an October 2004 rating decision and a 100 percent evaluation was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective March 19, 2004.  In a March 2005 rating decision, the RO proposed reducing the Veteran's disability evaluation from 100 percent to 40 percent.  In a July 2005 rating decision, the RO reduced the disability evaluation from 100 percent to 40 percent, effective October 1, 2005.  Subsequently, in a November 2005 rating decision, the RO retroactively changed the reduction to 60 percent, effective October 1, 2005.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  By a March 19, 2005, rating decision and a March 24, 2005 letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  38 C.F.R. § 3.105(e).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).  Here, notice was sent in a July 11, 2005 letter and the effective date of the reduction was October 1, 2005.  As such, the RO satisfied the requirements by allowing a 60 day period to expire before assigning the reduction effective date.

The question is thus whether the reduction was proper based on the evidence of record.  Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  Here, the Veteran's 100 percent disability evaluation was awarded effective March 19, 2004, and was reduced effective October 1, 2005, less than 5 years later.  Accordingly, 38 C.F.R. § 3.344(c) applies.  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.

Under Diagnostic Code 7528, a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

In this case, the medical evidence of record shows that the Veteran's prostate cancer was successfully treated and that surgical, X-ray, antineoplastic chemotherapy, and other therapeutic procedures ceased more than 6 months prior to a March 2005 VA medical examination.  The medical evidence of record does not show that there had been a local reoccurrence or metastasis of the Veteran's prostate cancer.  Accordingly, a 100 percent evaluation is no longer warranted under Diagnostic Code 7528 and the disability must be rated on its residuals.  See Id.

The evidence shows, and the Veteran repeatedly cites, two separate residuals of his prostate cancer.  The first is sexual dysfunction.  In this regard, the Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a) (2010).  This additional compensation was awarded effective April 21, 2004 and has never been reduced or discontinued.  Accordingly, the Veteran is already being compensated for his sexual dysfunction and awarding further compensation for this symptomatology would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The second residual is urinary incontinence.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  However, urinary frequency provides for a maximum rating of 40 percent and obstructed voiding provides for a maximum rating of 30 percent.  Id.  Under the provisions for urine leakage, a rating of 60 percent is assigned for a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  Id.  A 60 percent evaluation is the highest evaluation available under these provisions and is the basis for the currently assigned evaluation.  The evidence of record does not show renal dysfunction.  Id.; see also 38 C.F.R. § 4.115b, Diagnostic Code 7528.

In summary, the medical evidence of record shows that surgical, X-ray, antineoplastic chemotherapy, and other therapeutic procedures for the Veteran's prostate cancer have ceased and there has been no local reoccurrence or metastasis of the disability.  As such, the rating criteria require that the 100 percent evaluation be discontinued and that the Veteran be rated on the basis of the residual symptoms.  As the Veteran is already in receipt of the highest possible evaluation for urinary incontinence and the medical evidence of record does not show that he has renal dysfunction, the RO's reduction of the evaluation for prostate cancer was proper.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however as the preponderance of the evidence demonstrates that reduction was proper, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the September 2009 Joint Motion moved that the Court remand the claim on appeal specifically because "the Board did not address whether TDIU was warranted for [the Veteran's] service-connected prostate cancer."  The authority on which this remand was found to be warranted was Roberson v. Principi, 1355 F.3d 1378 (Fed. Cir. 2001), which stated that "once a veteran makes a claim for the highest rating possible and submits evidence of unemployability . . . VA must consider an award of TDIU."  Roberson, 1355 F.3d at 1381.  However, the Joint Motion's reliance on this authority is misplaced and not appropriate in this case as the Board has no jurisdiction to address the issue of TDIU.  The holding in Roberson is irrelevant to the claim on appeal, as it requires that the Veteran first "makes a claim for the highest rating possible."  Id.  In this case, the Veteran did not file a claim for the highest rating possible, he only appealed a rating decision which reduced his existing rating for prostate cancer.

In Peyton v. Derwinski, 1 Vet. App. 282 (1991), the Court explained that where the appellant disagrees with a rating reduction, it is not proper for the Board to evaluate the issue as a claim for increased evaluation.  Id., at 286 ("this is a rating reduction case, not a rating increase case."); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) ("in fact and in law, the issue presented to the BVA ... is not whether the Veteran was entitled to an increase but whether the reduction of appellant's rating . . . proper.").  Accordingly, as rating reduction claims are completely separate issues from increased rating claims, the Board does not have jurisdiction to address increased rating issues in a decision exclusively involving a rating reduction.

In this case, the claim on appeal arises specifically and exclusively from the Veteran's August 2005 notice of disagreement with a July 2005 rating decision which reduced the evaluation assigned for his service-connected prostate cancer from 100 percent to 40 percent, effective October 1, 2005.  Accordingly, there is no claim on appeal, rather a disagreement as to the propriety of the reduction in the Veteran's assigned rating.  This appeal does not include a claim for an increased rating.  This fact is acknowledged in the September 2009 Joint Motion itself, which specifically says that the Veteran "appealed the reduction of his case."  As rating reduction claims are specifically separate and distinct from increased rating claims, and the Veteran has not perfected an increased rating claim to the Board, the Board does not have jurisdiction to consider any aspects of the law that relate to an increased rating instead of the propriety of a rating reduction.  See 38 C.F.R. §§ 20.101, 20.200 (2010).

With regard to entitlement to TDIU, the Court has held that when a TDIU claim is raised by the record, it is part of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, as consideration of TDIU under Rice is part of an increased rating claim, not a rating reduction claim, and the Board's jurisdiction in this case is limited to the narrow issue of the propriety of a rating reduction, the Board does not have jurisdiction to consider entitlement to TDIU in conjunction with the claim on appeal.  See 38 C.F.R. §§ 20.101, 20.200 (2010).


ORDER

The rating reduction for prostate cancer from 100 percent to 60 percent was proper, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


